                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                              §
                                                       §
v.                                                     §                          SA-18-CR-435(2)-XR
                                                       §
CHRISTOPHER LEON                                       §
                                                       §
                                                       §

                                                   ORDER

        On this day came on to be considered Defendant’s motion to suppress (Dkt. No. 82).
                                                Background
        Since April 2017, a DEA task force was investigating Joseph Gonzalez1 for allegedly

distributing crystal methamphetamine throughout San Antonio.2                      Periodic surveillance was

conducted at his house located on Readwell Drive. On June 4, 2018, multiple vehicles were

noted coming to the Readwell house and leaving, consistent with drug transactions taking place.

The ground surveillance team was assisted that day by aerial surveillance being done by the

Texas Department of Public Safety.

        At approximately 5:24 PM, Mr. Gonzalez, his girlfriend Jenny Bonds, and Brandon

Morris3 left the residence, got into a Black Lexus vehicle, and went to a nearby convenience

store. Mr. Gonzalez and Ms. Bonds left the store and drove away. Mr. Morris remained at the

store. As soon as Mr. Gonzalez got onto IH-37 going southbound, law enforcement officers,

who were following him, saw a traffic infraction (failure to maintain a single lane), at which

point the deputy activated his emergency lights. Mr. Gonzalez did not immediately pull over and



1
  Now a co-defendant in this case.
2
  See Testimony of Det. Bryan Smith, hearing on Defendant’s motion to suppress.
3
  Also, a co-defendant in this case.

                                                       1
continued driving for two miles. During the pursuit, the deputies noted a lot of movement in the

vehicle.

         Once the vehicle stopped, 71.9 grams of crystal methamphetamine were recovered from

the front floorboard where Ms. Bonds was seated, and a handgun was recovered from Ms.

Bonds’ purse. Ms. Bonds agreed to cooperate and told the deputies that Mr. Gonzalez was on

the phone during the chase with an unknown male, that Gonzalez dumped the meth on the floor

and told her to pour Gatorade over it and stomp it into the floor, and that he gave her the

handgun and told her to put it in her purse.

         While the pursuit of the Lexus was taking place, aerial and ground surveillance was still

being done at the Readwell home. The deputies at the Lexus chase informed officers on the

radio that they intended to obtain a search warrant for the home based on the meth found in the

car. Simultaneously, the aerial surveillance team was reporting that someone driving a silver

Mitsubishi arrived at the Readwell home4 and was placing items from the house into the back of

the Mitsubishi.5 After being at the residence for a few minutes, aerial surveillance reported the

Mitsubishi was leaving the residence and TFO Ricks then began to follow the vehicle. The

Mitsubishi drove a short distance6 and parked in front of a house on Misty Pine Drive (later

determined to be Defendant Leon’s mother’s home).

         TFO Ricks arrived at Leon’s mother’s house. He and other officers approached the

Mitsubishi with weapons drawn. TFO Ricks testified that as he approached the driver, he saw a



4
  Defendant Leon testified at the suppression hearing that he had received a call from Mr. Gonzalez, telling him that
police were chasing him, and that he went to the Readwell residence at Mr. Gonzalez’s request. See Testimony of
Christopher Leon, hearing on Defendant’s motion to suppress.
5
  See Testimony of Task Force Officer David Ricks, hearing on Defendant’s motion to suppress.
6
  The Court takes judicial notice that the locations of the Readwell and Misty Pine homes are 0.8 miles apart by
shortest car route.

                                                          2
red towel or blanket covering rifles, but the barrels were still visible.7                      The driver (later

discovered to be Defendant Leon) and the passenger (Defendant Morris) were ordered out of the

vehicle and immediately handcuffed for officer safety. A search of the vehicle found meth in the

center console, at which time Leon was placed under arrest. Leon was read his Miranda rights

and responded to some questions stating that the officers already knew where he was coming

from. Leon told officers that Gonzalez had called him during his police chase and that Leon had

weapons and drugs at Readwell and that Gonzalez told him to go to the house. Leon further told

officers that he understood Gonzalez’s request as a request to remove the weapons and drugs

from the house. Several rifles, a shotgun, a pistol and a safe were found inside the Mitsubishi. A

later search of the safe was conducted once the search warrant had been signed for the search of

the Readwell residence and the safe. 2.5 kilograms of crystal meth was found in the safe.

                                      Defendant’s Motion to Suppress

         Defendant seeks the suppression of his statements to law enforcement on June 4 (Dkt.

No. 82 at 3). The heart of Defendant’s argument is that there was no probable cause for

approaching the Mitsubishi with guns drawn and handcuffing Defendant. Defendant argues that

nothing legally prevented Leon from going inside the Readwell residence after Gonzalez was

arrested. He further argues that aerial surveillance only saw that items were being removed from

the Readwell residence and placed in a vehicle, and that there is nothing inherently illegal about

these acts. Further, he argues that when he drove away in the Mitsubishi, he committed no

traffic infractions to justify a stop of his vehicle and that he legally parked his car in front of the

Misty Pine residence. Accordingly, Defendant argues that although all of the above is highly

7
  The Defendant testified that he covered two shotguns in a red, full body pillowcase, the car windows were tinted,
and the officer could not have seen any visible barrels when he approached the vehicle. See Testimony of
Christopher Leon, hearing on Defendant’s motion to suppress. The Court was supplied with a copy of the videotape
in this stop. It does not appear that TFO Ricks looked in the back seat of the vehicle when he approached the driver.

                                                          3
suspicious, there was no probable cause for the initial stop. Further, he argues that even if TFO

Ricks did see shotguns in the back of the vehicle, a person in Texas may possess such weapons

(absent prohibited status and police had no knowledge of any prohibited status). Defendant

argues that the search of the Mitsubishi was improper, and that officers should have obtained a

search warrant for the Mitsubishi and merely detained Leon till such time as the warrant was

signed.     Defendant argues that all evidence obtained as a result of his allegedly “illegal

stop/detention/arrest” should be suppressed under the “fruit of the poisonous tree” doctrine.

Finally, Defendant argues that any statements he gave were involuntary and should be

suppressed.

                                              Analysis

          “It is well settled that warrantless searches of automobiles are permitted by the Fourth

Amendment if the officers have probable cause to believe that the vehicle contains contraband or

other evidence of a crime. Whether an officer has probable cause to search a vehicle depends on

the totality of the circumstances viewed ‘in light of the observations, knowledge, and training of

the law enforcement officers involved in the warrantless search.’” United States v. McSween, 53

F.3d 684, 686 (5th Cir. 1995) (internal citations omitted). Under the “collective knowledge

doctrine,” the officer conducting a stop, search, or arrest based on probable cause need not

“know all of the facts amounting to probable cause, as long as there is some degree of

communication between the arresting officer and an officer who has knowledge of all the

necessary facts.” United States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007); see also United

States v. Ibarra-Sanchez, 199 F.3d 753, 759 (5th Cir. 1999).

          The Court finds that probable cause to conduct a warrantless search of the Mitsubishi was

lawfully established when: meth was found inside the Lexus vehicle; Ms. Bonds told police

                                                  4
officers that Gonzalez had been on the cell phone during the vehicle chase; and surveillance

observed items being removed from the Readwell home and put into the Mitsubishi. Police

officers at the scene of the Lexus stop relayed by radio that they intended to obtain a search

warrant of the Readwell home. Contrary to the Defendant’s arguments, this Court finds that

probable cause existed to obtain a search warrant for the Readwell home inasmuch as a number

of individuals were seen entering and quickly exiting the premises in a manner consistent with

drug trafficking and Gonzalez was seen leaving the Readwell home, entering the Lexus vehicle,

driving away and drugs were then found inside the vehicle. A probable cause determination

involves a practical, common-sense decision of whether there is a fair probability that contraband

or evidence of a crime will be found in a particular place.

       Once other law enforcement officers became aware of drugs in the Lexus and then

attempted to obtain a search warrant for the Readwell house, they were justifiably concerned

when the Mitsubishi arrived, took items out of the house, and placed them in the Mitsubishi. The

same totality of the circumstances that supported probable cause for a search warrant of the

Readwell home also supports the probable cause determination to conduct a warrantless search

of the Mitsubishi. See United States v. Williams, 627 F.3d 247, 251 (7th Cir. 2010) (“there was

‘a fair probability’ that contraband or evidence of a crime would be found in the [vehicle];

absolute certainty of such a discovery is not required. The determination whether suspicious

circumstances rise to the level of probable cause is a common-sense judgment, and officers are

entitled to draw reasonable inferences based on their training and experience in making that

determination.”).

       Given the totality of factors described above, police officers were justified in following

the Mitsubishi after it left the Readwell home, in searching the vehicle for contraband or other

                                                 5
evidence of a crime, and in proceeding to question the driver. See United States v. Gutierrez-

Parra, 711 F. App'x 752, 756 (5th Cir. 2017) (“reasonable suspicion was supported by a

concatenation of acts” and “combination of factors”); Ibarra-Sanchez, 199 F.3d at 759 (5th Cir.

1999) (“agents had reasonable suspicion to stop the van when it pulled away from the Rainbow

Ridge residence; the absence of an earlier search or arrest warrant in no way renders that stop

illegal”); United States v. Guerra, 605 F. App’x 295, 297 (5th Cir. 2015) (officers had reasonable

suspicion to stop and question driver of vehicle where they had observed his passenger

participating in a suspected narcotics transaction and had observed passenger putting unknown

object in the trunk).

       In light of the circumstances, it was also reasonable for officers to order Leon out of the

vehicle and detain him during the search, especially given the weapon found at the Lexus stop.

See Ibarra-Sanchez, 199 F.3d at 761 (“Rarely are concerns for officer safety more paramount

than during the stop of a vehicle suspected of transporting drugs.”) (citations omitted). Probable

cause existed for the arrest of Leon based on the drugs found in the vehicle’s center console.

Leon was properly Mirandized before being questioned, and any statements he gave thereafter

were voluntary. The “fruit of the poisonous tree” doctrine is inapplicable here.

                                           Conclusion

       Defendant’s motion to suppress (Dkt. No. 82) is DENIED.

       SIGNED this 22nd day of October, 2019.




                                             XAVIER RODRIGUEZ
                                             UNITED STATES DISTRICT JUDGE


                                                6
7
